*391The opinion of the court was delivered by
YeazetJ.
I. The essential principle of law controlling this case has so recently been discussed and announced by this court that it is only necessary to refer to one or two later cases to find all that is needful to be said upon a question about which there has been considerable conflict in the courts of England and of the different States of this country.
In Dale v. Robinson et al., 51 Vt. 20, the court held that the debts of a married woman contracted in the management of her separate estate, and for its benefit, or for her benefit on the credit of such estaté, in equity, will be enforced against such estate whether the same consists of personal or real estate, unless the instrument creating such estate protects it against being charged with such debts. In the same volume in Priest, Barber & Co. v. Cone et al., p. 499, it is stated that contracts entered into by a married woman to obtain necessaries for herself and family, or for her separate estate, and upon the credit of such estate, will be enforced in equity against it, unless fettered by limitations and conditions in the grant to the wife.
It will be observed that one of the requisites adhered to by this court has been that the credit must be given to the estate, not to the individual.
II. One question in this case is' whether the report shows that the money was loaned on the credit of the estate of the defendant Elizabeth, or on her individual credit. The expression, “ lent the money on her credit,” used in the report, indicates that it was an individual credit; but taking the whole report together, we think the fair import is that the money was loaned on the credit of the estate. It states that the wife did millinery business on her own account, separate and independent of her husband, he having a different business ; that she owned considerable property in her own right; contracted debts and gave notes in her own name ; represented to the oratrix that the monfey was for herself to be used in her own business, and that she had separate property of her own, and would see that this was paid; that the oratrix knew that she was carrying on business as a sole trader, and believed *392her to be possessed of sufficient property to meet all her liabilities.
In Priest, Barber & Co. v. Cone, et al., supra, the findings, of the piaster as to the wife’s separate property and representations were similar, and the language indicating an individual credit was nearly identical, viz : relying on her promise and ability to pay,” sold and delivered, etc., “ but always on her credit.” In that case the court say, “ Mrs. Cone bought necessaries for her family and her farm, understanding that credit was given to her because she owned the farm and was responsible.” The report there no more strongly shows that the credit was given to the wife on account of her separate property than it does here.
III. Further objection is made that the defendant Elizabeth did not use the money borrowed of the oratrix in her own business, but gave it to her husband. A sufficient answer is that she represented to the oratrix at the time of the loan that the money was for herself to be used in her own business, and it is apparent that the money was loaned with this understanding by the oratrix. McVey v. Cantrell, 70 N. Y. 295.
The rule established in the Vermont cases, supra, requires that the debt must be contracted for the benefit of the wife or her estate ; but where the wife has obtained the credit on this ground, she cannot be heard to say that this was a fraud on her part, and that she diverted the money to other uses, as a reason for not charging her estate.
IV. The husband, John L. French’s name was upon the note given for the money borrowed,' and the master does not find whether or not the loan was wholly upon the credit of the said Elizabeth ; and this is claimed as a ground of defence. We understand by this that it does not appear but that the oratrix in making the loan regarded the husband’s name and credit of some consequence. She might do that, and yet be entitled to a remedy against the wife’s estate. The question is not what additional reliance or security she had, but did she in fact make the loan to *393the wife on the credit.of the wife’s estate and understanding it was for her benefit? That question is settled by the report.
Y. It is claimed under the exceptions to the master’s report that the report should be recommitted, because certain requests to the master were not complied with by him. One request was that he should file certain portions of the evidence with the report. We understand that this case was referred under the act of 1878, sec? tions 724 to 731, inclusive, of the Revised Laws. Such reference is to be tried by the special master upon oral testimony. The act does not require the master to write out the testimony; and it does not appear that any order was made by the court to that effect, or that the testimony should be reported, or that this master kept minutes of the testimony. The report, as we understand and construe it, covers the whole case. This is the second time this case has come to the Supreme Court. We do not think the defendants are entitled as a legal right, upon the case as it stands, to have the cause recommitted to this or another master, or that under the circumstances we should be warranted in recommitting it as a discretionary matter.
As to the other points of exception, it is not apparent that a compliance with the suggestions of the defendants in the exceptions would have so changed the report as to have warranted a different decree from that made by the chancellor.
Decree affirmed and cause remanded.